Title: To James Madison from James Maury, 19 April 1815
From: Maury, James
To: Madison, James


                    
                        Dear Sir,
                        Liverpool 19th April 1815
                    
                    Since the conclusion of the peace at Ghent I have had the honor to address you by several opportunities, expressing my wish to be continued in the situation I have, for so many years, filled at this place & requesting to be so continued. By the National Intelligencer of 7th Ulto I have the

satisfaction to find you have had the goodness to anticipate my wishes, for which I present you my warmest acknowlegements.
                    Our vessells are now arriving almost daily with cargoes, which meet advantageous prices. Tobaccoe, for instance, of which only about 600 hhds have been landed since the return of intercourse, has been just sold 1 /. a 1/9 ⅌ ℔ for good sorts: however such prices must give way &, after a while, settle down to peace Standard. Should you ever be again induced to ship any part of your crops for this market, I could wish it to be stemed: the usual quality of your growth being generally more productive in that state than in leaf.
                    The peace, which, at first, was considered by some as not satisfactory, is now almost universally considered otherwise. The war with France seems already all but recommenced. I have the honor to be your old obliged friend & Servt
                    
                        
                            James Maury
                        
                    
                